Citation Nr: 0807680	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-31 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for sebaceous cyst of the 
scrotum.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel







INTRODUCTION

The veteran had active service from December 1968 to August 
1971 and from September 1974 to April 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2004 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The Board has determined that additional development is 
required in this case.  

Initially, the Board notes that the veteran requested a VA 
Central Office hearing in connection with the current claim.  
The hearing was subsequently scheduled for January 2008.  The 
veteran failed to report for this hearing, however, the 
hearing notification letters were returned as undeliverable 
with a notation that the veteran "moved left no address."  
On remand, the RO should contact the veteran to clarify 
whether he would like to appear before the Board at a hearing 
and, if so, clarify which type of hearing.

In April 1975, the veteran presented to sick call while in 
service with probable epididymitis.  The examiner noted a 
fluctuant area on the right lateral aspect of the scrotum.  
The examiner found no evidence of epididymitis, but diagnosed 
the veteran as having an infected sebaceous cyst of the 
scrotum.  The veteran subsequently underwent an incision and 
drainage of the cyst.  The veteran was afforded a clinical 
evaluation in April 1976 prior to discharge from service.  
The clinical evaluation was normal, and no scrotal 
abnormalities were noted.

The veteran was originally granted service connection in this 
case in a rating decision dated July 1991.  The RO evaluated 
the veteran's sebaceous cyst of the scrotum as a non-
compensable disability, effective July 15, 1991.  The veteran 
submitted a statement to VA in May 2003 in which he requested 
a higher disability rating for residuals of his service-
connected scrotal cyst.

Post-service treatment records reveal that the veteran sought 
care for cysts and lesions on his groin, thighs, and buttocks 
on multiple occasions.  In October 2003, the veteran was 
referred to the VA dermatology clinic for treatment of 
lesions on the thighs, groin, and gluteal fold.  The examiner 
diagnosed the veteran as having hidradenitis suppurativa 
(HS).    

The veteran was afforded a VA Compensation and Pension (C&P) 
Examination in October 2003 in connection with this current 
claim.  The examiner noted that the veteran had a 30-year 
history of HS.  The veteran reported painful, swollen, itchy 
cysts on the inner thighs and groin that interfered with 
daily activities, including walking.  Upon physical 
examination, the examiner noted the presence of erythematous 
cysts on the inner thighs and groin, as well as "some 
scarring and sinus tracts."  The examiner diagnosed the 
veteran as having hidradenitis suppurativa. 

The veteran sought VA care in November 2003 after 
experiencing chronic HS of the groin.  The veteran indicated 
at that time that he was also worried about a hard, pea-sized 
lesion on the left side of his scrotum.  Upon physical 
examination, the examiner noted scarring of the inner thighs 
from previous lesions, but found no evidence of active 
drainage, pus, or fluctuance.  The examiner diagnosed the 
veteran as having chronic hidradenitis suppurativa.  The 
Board notes that the cyst in service was on the right side of 
the veteran's scrotum.  

A private medical opinion from H. Mitchell, M.D., dated 
February 2004, indicates that the veteran's hidradenitis 
suppurativa is not related to or caused by the scrotal cyst.  
On the contrary, Dr. Mitchell indicated that these conditions 
have different pathophysiologies with HS considered to be a 
disorder of the apocrine glands while cysts originated from 
the interfundibular portion of the hair follicle. 

The veteran sought additional VA care in October 2004 after 
having concerns of a "broken" cyst on his scrotum.  The 
veteran reporting itching, but denied erythema or drainage at 
that time.  Upon physical examination, the examiner noted a 
one centimeter ruptured cyst in the right inguinal region.  
The examiner noted that the area was tender to palpitation, 
and he observed the presence of clear serosanguinous 
drainage.  No evidence of erythema, discoloration, or oozing 
blood was noted.  The examiner diagnosed the veteran as 
having a ruptured cyst in the right inguinal region (emphasis 
added).  "Inguinal" is defined as "pertaining to the 
groin," see Dorland's Illustrated Medical Dictionary 932 
(30th edition 2003), while the scrotum is "the pouch that 
contains that testes and their accessory organs."  Id. at 
1672.

The veteran submitted a statement to VA in March 2005 in 
which he stated that he had been seen at various VA medical 
facilities for "swelling and infection, and draining of the 
inguinal section of the scrotum."  The veteran further 
indicated that the "cysts" often have to be lanced or burst 
on their own.  This condition made walking difficult, 
according to the veteran.  

The veteran was afforded a VA C&P Examination in February 
2007 in connection with the current clam.  The veteran 
provided a medical history of having a "boil" on the right 
groin that required incision and drainage in 1977.  The 
veteran also indicated persistent, weekly episodes of itching 
with scant drainage since that time.  Upon physical 
examination, the examiner noted the presence of numerous old 
scars from "discrete infections (boils)."  In the right 
groin at the fold adjacent to the scrotum, the examiner noted 
a less than one millimeter darkly pigmented opening.  No 
evidence of tenderness, groin nodes, or drainage was noted at 
that time.  The examiner diagnosed the veteran as having 
hidradenitis suppurativa.  No references to the veteran's 
scrotum are contained in the examination report.       
   
VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  Where a medical examination does 
not contain sufficient detail to decide the claim on appeal, 
the Board must return the report as inadequate for evaluation 
purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); 38 
C.F.R. § 4.2 (2007).

The Board finds that the VA examinations are inadequate for 
evaluation purposes in this instance.  In February 2007, the 
examiner failed to provide information about the veteran's 
scrotum.  Rather, the examiner focused on the veteran's groin 
and his hidradenitis suppurativa.  However, the private 
medical opinion from Dr. Mitchell indicated that the 
veteran's hidradenitis suppurativa is not related to or 
caused by the scrotal cyst.  In light of this information, 
the Board finds that a VA examination is necessary to assess 
the severity of the veteran's scrotal cyst.

Additionally, the Board observes the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a veteran obtain records relevant to his claim, 
whether or not the records are in Federal custody.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims (Court) held that VA has 
constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Therefore, the RO 
should request all VA medical records pertaining to the 
veteran that are dated from April 27, 2007 to the present.  

The Board observes that in light of the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (Vet. App. 
January 30, 2008), the veteran was not provided with a duty-
to-inform notice that complied with the Veterans Claims 
Assistance Act (VCAA).  Thus, the RO should provide the 
veteran with complete VCAA notification.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran to 
clarify the whether he would like to be 
scheduled for a Board hearing and, if so, 
what type.  

2.  The RO should send a duty-to-inform 
notice to the veteran pursuant to the 
Veterans Claims Assistance Act and 
Vazquez-Flores v. Peake.  To substantiate 
an increased rating claim, the veteran 
must be informed of the following:  (a) 
that the veteran must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disabilities 
and the effect that worsening has on the 
veteran's employment and daily life; (b) 
if the Diagnostic Code under which the 
veteran is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the veteran demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening on the veteran's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the veteran; 
(c) the veteran must be notified that, 
should an increase in disability be found, 
a disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide a range in severity of 
the particular disability from a non-
compensable rating (0%) to as much as 100% 
(depending on the disability involved), 
based on the nature of the symptoms of the 
condition for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life; and (d) 
the notice must also provide examples of 
the types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation (e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
related to the disability).

3.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from April 27, 2007 to the present.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the veteran during the course of the 
remand, provided that the veteran 
completes the required authorization 
forms.

4.  After the above development is 
complete, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo an examination.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

The examiner is asked to express an 
opinion as to which symptoms, if any, are 
attributable solely to the veteran's 
service-connected scrotal cyst.  The 
examiner is also asked to indicate whether 
the "pea-sized lesion" found on the left 
side of the veteran's scrotum in November 
2003 is related to the in-service cyst 
found on the right side of the scrotum.  

Thereafter, the examiner is asked to 
assess the severity of the veteran's 
scrotal cyst and include a discussion as 
to how, if at all, the scrotal cyst 
affects the veteran's employment and daily 
life.  The examiner is asked to provide an 
opinion as to whether the scrotal cyst 
results in a voiding dysfunction based on 
urine leakage, urinary frequency, or 
obstructed voiding.  See 38 C.F.R. § 
4.115b (2007).  

The examiner is also asked to express an 
opinion as to whether the incision and 
drainage of the scrotal cyst resulted in 
scrotal scarring.  If the examiner answers 
this question affirmatively, the examiner 
is then asked to assess whether the scars 
are superficial, deep, or unstable, 
whether the scars cause limited motion, 
and whether the scars are painful on 
examination.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2007).  The 
examiner is also asked to indicate the 
size of any scar(s) related to the 
service-connected sebaceous scrotal cyst.  
The examiner must provide a complete 
rationale for any stated opinion.

5.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



